Citation Nr: 0946481	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for blood in urine.

2.  Entitlement to service connection for upper gastrointestinal 
problems.

3. Entitlement to an initial compensable evaluation for residuals 
of fracture of the right little finger.

4.  Entitlement to an initial compensable evaluation for a left 
knee disability with degenerative joint disease.

5.  Entitlement to an initial compensable evaluation for 
bilateral flatfeet with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for residuals 
of fracture of the right little finger, degenerative joint 
disease of the left knee and bilateral flatfeet, assigning a 
noncompensable rating for each disability.  The RO also denied 
service connection for blood in urine and upper gastrointestinal 
problems.

The issue of entitlement to service connection for upper 
gastrointestinal problems is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Blood in urine is not a disability for VA purposes.

2.  The residuals of the Veteran's right little finger injury are 
manifested by decreased range of motion, and by pain, but not by 
ankylosis, any degree of amputation, or involvement of the other 
digits of the hand or of the hand itself.

3.  The Veteran's left knee disability, with degenerative 
arthritis, is productive of no loss of flexion, no loss of 
function, and no objective evidence of instability; however, x-
ray evidence shows degenerative joint disease.  

4.  The Veteran's bilateral flatfeet are manifested by no worse 
than mild symptoms. 

5.  X-ray evidence shows degenerative joint disease involving 
joints in both feet.


CONCLUSIONS OF LAW

1.  The claim for service connection for blood in urine lacks 
legal merit.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for an initial compensable evaluation for 
residuals of a right little finger injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5230 (2009).

3.  The criteria for an initial evaluation of 10 percent for a 
left knee disability with degenerative joint disease, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010 (2009).

4.  The criteria for an initial compensable evaluation for 
bilateral flatfeet have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.57, 4.71a, Diagnostic Code 5276 (2009).

5.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the right foot have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003 (2009).

6. The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the left foot have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second and third elements outlined in Dingess, via a letter sent 
in October 2005.  He received VCAA notice on the fourth or fifth 
Dingess elements in March 2006.  

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of prejudice with regard to the 
notice in this case, hence further VCAA notice is not required 
with regard to the initial rating appeals.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records.  

The Board acknowledges that it appears that the Veteran's claims 
file was not available for review at the November 2005 
examination.

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held that 
VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  The Court, 
however, has never held that in every case an examiner must 
review all prior medical records before issuing a medical opinion 
or diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
The Court recently held that the absence of claims file review 
does not necessarily render an examination inadequate or reduce 
the probative value of a medical opinion.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The Board observes that the purpose of the November 2005 
examination was to determine the current severity of the 
Veteran's residuals of fracture of the right little finger, left 
knee disability with degenerative joint disease, and bilateral 
flatfeet with degenerative joint disease.  On review, the 
examination contains findings sufficient for rating purposes and 
an additional examination, to include claims file review, is not 
warranted.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

II.  Service connection for blood in urine

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service connection is only warranted where the evidence 
demonstrates disability. "Disability" means impairment in earning 
capacity resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
Board notes that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Blood in urine represents a symptom and not a disability for VA 
purposes.  Laboratory test results are not, in and of themselves, 
disabilities.  Cf. 61 Fed. Reg. 20440, 20445 (May 7, 1996) 
(supplementary information preceding revisions to criteria for 
evaluating endocrine system indicates that hyperlipidemia, 
elevated triglycerides, and elevated cholesterol "are actually 
laboratory test results, and are not, in and of themselves, 
disabilities").  There is evidence that the Veteran had blood in 
his urine during service, but there is no evidence that the 
Veteran has had blood in his urine since the time he filed his 
claim.  In a November 2005 statement, the Veteran stated that he 
was not aware of a diagnosis that resulted from blood in his 
stool or urine, but he wanted to acknowledge these symptoms on 
the record incase the symptoms or conditions appeared in the 
future.  In the absence of proof of a present disability, there 
can be no valid claim for service connection.  Brammer, 3 Vet. 
App. at 225 (1992).  As such, the Board concludes that the claim 
of entitlement to service connection for blood in his urine must 
be denied.

III.  Increased evaluation claims

        A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

        B.  residuals of fracture to the right little finger  

The RO evaluated the Veteran's right little finger disorder as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5230.  Under that code, limitation of motion of the little finger 
does not warrant a compensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2009).  Even ankylosis of the little finger 
warrants a maximum noncompensable evaluation, although with 
ankylosis, consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5227 and Note (2009).

Normal range of motion of the little finger is to 90 degrees of 
metacarpophalangeal (MCP) flexion, proximal interphalangeal (PIP) 
joint flexion to 100 degrees, and distal interphalangeal (DIP) 
joint flexion to 70 or 80 degrees.  To evaluate the little finger 
as equivalent to amputation, there must at least be ankylosis of 
the metacarpophalangeal joint.  38 C.F.R. § 4.71a, Notes (1) and 
(3) preceding Diagnostic Code 5216 (2009).

A 10 percent evaluation is warranted for amputation of the little 
finger without metacarpal resection, at PIP joint or proximal 
thereto; and a 20 percent evaluation is warranted where the 
amputation involves metacarpal resection.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156 (2009).

Service connection for residuals of a right little finger injury 
was granted in April 2006, with an assigned noncompensable 
evaluation effective October 1, 2005.  

The service treatment records show that the Veteran injured his 
right little finger while trying to prevent a fall in December 
1994.  He underwent an operation for the fracture of the right 
little finger.  Later in December 1994, active range of motion of 
the MCP joint was from 0 to 55 degrees.  Active range of motion 
of the PIP joint was from 0 to 30 degrees.  Active range of 
motion for DIP joint was from 15 to 25 degrees.  In January 1995, 
the Veteran was treated for his right little finger.  The 
incision was intact.  Flexion was to 30 degrees.  The Veteran 
reported that the right little finger was stiff.  Active range of 
motion of the MCP was to 70 degrees.  Active range of motion of 
the PIP was to 45 degrees and active range of motion of DIP was 
to 35 degrees.  There was decreased active range of motion.  He 
was instructed to exercise his finger.  Later in January 1995, 
range of motion of the MCP was from 0 to 80 degrees.  Active 
range of motion of PIP was from 25 to 55 degrees.  Active range 
of motion of DIP was from 0 to 35 degrees.  

The Veteran was afforded a QTC examination in November 2005.  He 
reported that he had surgery in 1994.  He noted pain and 
stiffness, which is constant when writing.  He reported no time 
lost from work.  Upon examination, the Veteran could tie 
shoelaces, fasten buttons, and pick up a piece of paper and tear 
it without difficulty.  The tips of his fingers would approximate 
the proximal transverse creased of the palm.  The hand strength 
was normal.  Active range of motion of all the fingers was normal 
except for the right little finger.  Active range of motion of 
the PIP of the little finger was from 0 to 110 degrees.  Flexion 
of the MCP was to from 30 to 70 degrees.  Active range of motion 
of DIP was from 0 to 70 degrees.  On the left side, PIP flexion 
was to 110 degrees, MCP flexion was to 90 degrees and DIP flexion 
was to 70 degrees.  An x-ray report of the right hand showed that 
there was surgical screw in the middle phalanx of the little 
finger.  The examiner diagnosed the Veteran with status post 
surgery for fracture of the right little finger with subjective 
pain and objective decreased range of motion.  

The examiner noted in an addendum to the examination that there 
was no visible scar from the right little finger surgery.  

After reviewing the evidence on file, the Board finds that the 
disability picture for the Veteran's right little finger 
disability is most consistent with the criteria for a 
noncompensable evaluation.  In this regard the Board points out 
that the maximum evaluation assignable for limitation of motion 
of that digit is zero percent.  This is true even if the digit 
were ankylosed.  The Board points out, however, that the digit is 
not ankylosed at any joint.  Specifically, the right little 
finger is not ankylosed at the MCP, DIP or PIP joints.  
Accordingly, a compensable evaluation under Diagnostic Codes 5227 
or 5230 is not permissible.

Given the absence of ankylosis in the right little finger, and as 
there has in fact been no amputation of any portion of the 
finger, the diagnostic code pertaining to amputation of the 
finger is not for application.

Furthermore, there is no evidence of degenerative joint disease 
established by x-ray findings, therefore, the diagnostic code 
pertaining to arthritis is also not for application.
Accordingly, a compensable evaluation for residuals of a right 
little finger injury is denied.  38 C.F.R. § 4.3 (2009). 

Inasmuch as there has been no point since service when the right 
little finger has been ankylosed or amputated, there simply is no 
basis for assignment of a compensable evaluation for any portion 
of the appeal.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  

	C.  left knee disability with degenerative joint disease

In the appealed April 2006 rating decision, the RO granted 
service connection for a left knee disability with degenerative 
joint disease.  The RO assigned a noncompensable disability 
rating.  

The RO has evaluated the Veteran's left knee disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under this 
section, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and not 
added, under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Diagnostic Code 5003 
also allows for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of two 
or more major joins or two or more minor joint groups, a 10 
percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  

Diagnostic Code 5260 concerns limitation of flexion of the leg.  
A noncompensable (zero percent evaluation) is assigned for 
flexion limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation.  In cases of flexion limited to 
30 degrees, a 20 percent evaluation is in order.  A 30 percent 
evaluation is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension to 10 degrees 
warrants a 10 percent evaluation, whereas limitation of extension 
to 15 degrees warrants a 20 percent evaluation.  

The Veteran's service treatment records show treatment for his 
left knee.  In April 1993, the Veteran noted on periodic military 
examination that he had weakness in his left knee for two months.  
In April 1997, the Veteran complained of left knee pain.  There 
was no effusion or locking.  The pain was behind the knee cap, 
but the knee cap was stable.  In June 1999, the Veteran 
complained of bilateral knee pain on steps, when squatting and 
running.  There was no swelling, locking or giving way.  There 
was crepitus but no edema.  McMurray and Lachman tests were 
negative.  He was diagnosed with patellar femoral syndrome.  
Later in June 1999, full range of motion of the left knee was 
noted.  There was mild swelling.  In July 1999, flexion of the 
left knee was to 130 degrees.  In October 1999, the Veteran 
reported continuing to run and that he had no pain.  In January 
2003, the Veteran complained of bilateral knee pain.  An x-ray 
done at that time, showed normal knees.    In March 2004, the 
Veteran reported pain in his left knee when running.  He denied 
giving way, locking, effusion or trauma.  In April 2004, the 
Veteran reported left knee pain for the last two years.  The x-
ray report showed a normal left knee.  There was no effusion or 
tenderness.  During the May 2005 retirement examination, the 
examiner noted a previous diagnosis of patello-femoral syndrome.  
Lackman test was negative, patellar apprehension test was 
negative and there was no effusion.  The examiner also noted that 
the January 2003 x-ray report showed no degenerative joint 
disease.  

In November 2005, the Veteran was afforded a QTC examination.  
The Veteran reported having pain constantly while running for the 
last four years.  He also reported that he has had physical 
therapy.  The examiner noted no incapacitation, functional 
impairment or loss of time from work.  Upon examination, the 
appearance of the knee was normal.  There was no locking, pain, 
joint effusion, crepitus or ankylosis.  Range of motion was from 
0 to 140 degrees.  After repetitive use or during flare-ups, 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  Drawer and 
McMurray tests were normal.  An x-ray report of the left knee 
showed minimal narrowing of the joint space medially.  The 
examiner diagnosed the Veteran with degenerative joint disease of 
both knees with subjective pain and an abnormal x-ray.    

Following the QTC examination, the Veteran clarified that he had 
difficulty walking for extended periods of time and maneuvering 
steps.   The Veteran stated that he has pain when running and 
that this was not reflected in the QTC examiner's statement that 
there was no pain, fatigue, weakness, lack of endurance or 
incoordination.  

After reviewing the Veteran's claims file, the Board notes that 
the evidence shows that flexion has not been limited to less than 
130 degrees.  The Veteran has exhibited pain on motion of the 
knees.  The Veteran has repeatedly reported pain while running, 
but there is no evidence showing additional limitation upon 
repetitive flexion.  Another notable symptom included crepitus of 
the left knee.

Under 38 C.F.R. § 4.71a, Plate II, normal range of motion of the 
knee encompasses extension to zero degrees and flexion to 140 
degrees.  In this case, the combination of nearly normal range of 
motion of the left knee, findings of pain and x-ray findings of 
degenerative joint disease equates to the criteria for a 10 
percent rating, but not more, under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, a 20 percent rating is warranted if there 
is x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  There has been no evidence of any incapacitating 
episodes.  Therefore, a higher rating under Diagnostic Code 5003 
is not warranted.

The Board has also considered whether there exists any other 
basis for an increased evaluation.  However, there is no evidence 
of ankylosis (Diagnostic Code 5256); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (20 percent under Diagnostic Code 5258); 
tibia or fibula impairment (Diagnostic Code 5262); extension 
limited to 15 degrees (20 percent under Diagnostic Code 5261) or 
flexion limited to 30 degrees (20 percent under Diagnostic Code 
5260).  Accordingly, there exists no other basis for higher 
initial evaluations for the service-connected knee disorder.

The Veteran claims to have weakness of his left knee once in 
1993, but there is no other evidence of weakness or instability.  
In the QTC examination report, the examiner noted that after 
repetitive use or during flare-ups, joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, there is 
no basis for the assignment of a separate evaluation for 
instability.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  

Finally, the Board is aware that the VA Office of General Counsel 
has held that separate disability evaluations may be assigned in 
certain cases of limitation of both flexion and extension of the 
knee.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  There is no basis 
for separate evaluations for flexion and extension, as the 
Veteran does not have sufficient limitation of flexion or 
extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  

Overall, the Board has concluded that a 10 percent evaluation for 
a left knee disability with degenerative joint disease is 
warranted beginning October 1, 2005.  However, an initial 
evaluation in excess of 10 percent for the left knee disorders is 
not warranted.  

         D.  bilateral flatfeet 

The Veteran's bilateral flatfeet with degenerative joint disease 
has been evaluated at the zero percent rate under 38 C.F.R. § 
4.71a, Diagnostic Code 5276.

Under this section, a zero percent evaluation is warranted for 
mild flatfeet, with symptoms relieved by a built-up shoe or arch 
support.  A 10 percent evaluation is warranted in moderate cases, 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  A 30 percent evaluation is assigned in severe 
cases, with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities.  A 
50 percent evaluation is in order in pronounced cases, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.

The Veteran's service treatment records show a diagnosis of 
flatfeet in March 2004.  At that time, he was told to wear 
orthopedic shoes.

In November 2005, the Veteran was afforded a QTC examination.  
The Veteran reported that he was diagnosed with flatfeet during 
service.  He noted that at rest, he has no problem with his feet 
but that standing and walking caused pain.  The Veteran also 
reported that he used shoe inserts.  Upon examination, there were 
no signs of abnormal weightbearing on the feet.  The examiner 
noted that the Veteran had moderate flatfeet on both sides with 
no other deformity.  Palpation of the plantar surfaces of the 
feet revealed no tenderness.  Examination of the achillis tendon 
revealed good alignment.  There was no evidence of clawfeet, 
Morton metatarsalgia and no hallux valgus.  Dorsiflexion of all 
toes produced no pain.  Palpation of the metatarsal heads of the 
toes produced no tenderness.  There was no painful motion, edema, 
disturbed circulation, weakness, atrophy of the musculature, or 
tenderness.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
38 C.F.R. §§ 4.40, 4.45 (addressing such findings as painful 
motion, functional loss due to pain, weakness, excess 
fatigability, and additional disability with flare-ups).  The 
examiner diagnosed the Veteran with flatfeet and bilateral 
degenerative joint disease involving the first 
metatarsophalangeal joints.  The examiner based his diagnosis on 
subjective complaints of pain and the objective examination 
findings and x-rays.  

Although the examiner described the Veteran's flatfeet as 
moderate, there is no evidence of weight-bearing line over or 
medial to the great toes, or inward bowing of the tendo achillis.  
During the QTC examination, examination of the achillis tendon 
revealed good alignment.  The Veteran reported that he 
experienced pain with standing and walking; however, during the 
examination, there was no objective evidence of pain on motion.  
Therefore, a disability rating for a moderate flatfeet disability 
is not warranted.  Furthermore, there is no evidence of marked 
deformity, indication of swelling on use or characteristic 
callosities.  Therefore, a rating for severe flatfeet disability 
is not warranted.  In addition, there is no evidence of marked 
pronation or extreme tenderness of plantar surfaces of the feet.  
In fact, the QTC examiner stated that palpation of the plantar 
surfaces of the feet revealed no tenderness.  There is also no 
evidence of marked inward displacement and severe spasm of the 
tendo achillis on manipulation that is not improved by orthopedic 
shoes or appliances.  A rating for pronounced flatfeet is also 
not warranted.  

Therefore, the evidence shows that the Veteran's bilateral 
flatfeet has been manifested by no worse than mild symptoms under 
Diagnostic Code 5276, and a compensable rating is not warranted.  
38 C.F.R. §§ 4.3, 4.7.

	E. degenerative joint disease of the feet

In the April 2006 RO decision, the RO granted service connection 
for bilateral flatfeet with degenerative joint disease and 
assigned a noncompensable rating under Diagnostic Code 5276.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 5003 
also allows for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, a 10 
percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  

The November 2005 examiner diagnosed the Veteran with flatfeet 
and bilateral degenerative joint disease involving the first 
metatarsophalangeal joints based on x-ray evidence.  As noted 
above, when limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 5003.  
Diagnostic Code 5003 allows for a 10 percent rating to be 
assigned when there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  

Here, a noncompensable rating is assigned for the Veteran's 
flatfeet under Diagnostic Code 5276.  Therefore, a 10 percent 
rating for the Veteran's right foot and a 10 percent rating for 
the Veteran's left foot are warranted under Diagnostic Code 5003 
for degenerative joint disease of the Veteran's feet.

        F.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under 
diagnostic codes that evaluate little finger limitation of 
motion, arthritis, knee disabilities, and flatfeet.  These 
diagnostic codes essentially take into account the pain and 
limitation of function reported in the record.  As such, the 
schedule is adequate to evaluate the disabilities, and referral 
for consideration of an extraschedular rating is not warranted.  
Since the schedular evaluation contemplates the claimant's level 
of disability and symptomatology, the Board does not need to 
determine whether an exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Despite this, the Board notes that there has 
been no evidence of frequent hospitalizations or any interference 
with the Veteran's employment.

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, but 
has found none.  In particular, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is not 
applicable to these claims because the preponderance of the 
evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.


ORDER

Entitlement to service connection for blood in urine is denied.

Entitlement to an initial compensable evaluation for residuals of 
fracture of the right little finger is denied.

Entitlement to an initial evaluation of 10 percent for a left 
knee disability with degenerative joint disease from October 1, 
2005 is granted, subject to the laws and regulations governing 
the payment of monetary benefits.

Entitlement to an initial compensable rating for bilateral 
flatfeet is denied.

Entitlement to a separate initial evaluation of 10 percent for 
degenerative joint disease of the right foot is granted from 
October 1, 2005, subject to the laws and regulations governing 
the payment of monetary benefits.

Entitlement to a separate initial evaluation of 10 percent for 
degenerative joint disease of the left foot is granted from 
October 1, 2005, subject to the laws and regulations governing 
the payment of monetary benefits.


REMAND

The Veteran claims that his current gastrointestinal problems are 
related to his military service.  Specifically, he reports having 
upper gastrointestinal problems and pain.  The Veteran was 
afforded a QTC examination in November 2005.  Although the 
examiner found that the Veteran has no current gastrointestinal 
diagnosis, it does not appear that the examiner reviewed the 
Veteran's claims file or his service treatment records.  VA has a 
duty to assist veterans to obtain evidence needed to substantiate 
a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to 
assist includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
For this reason, the Board finds that the Veteran should be 
provided a new VA examination
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
gastrointestinal examination, with an 
appropriate examiner, to determine the nature 
and etiology of the claimed gastrointestinal 
disorder.  The Veteran's claims file must be 
made available to the examiner prior to the 
examination, and the examiner must review the 
entire claims file in conjunction with the 
examination.

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed disorder.  If no 
current diagnosis is warranted, the examiner 
should so state but must explain this finding 
in light of the medical evidence of record.  
For each diagnosed disorder, the examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder is etiologically related to  the 
Veteran's period of active service.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, if the determination of the 
claim remains less than fully favorable to 
the Veteran, he and his representative must 
be furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


